()RONAL                                                                                   09/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 20-0004


                                       PR 20-0004                                FILED
                                                                             SEP 2 5 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
IN RE THE PETITION OF                                                      State of Montana
                                                                   ORDER
JULIE ELIZABETH BROWN




      Julie Elizabeth Brown has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since March 2020.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this         day of September, 2020.

                                                For the Court,




                                                                 Chief Justice